BLOOM, J.,
The matter currently before this court is an appeal by defendant from an order of the Department of Transportation suspending her license for a period of 15 days.
The pertinent facts are as follows:
1. Defendant was arrested on February 2, 1982 for a violation of 75 Pa. C.S.A. §3323.
2. Defendant failed to respond to the citation.
3. The Department of Transportation, upon receiving notice that the Defendant had failed to respond to the citation, mailed a notice of suspension.
4. The notice was mailed on February 9, 1983, effective March 2, 1983.
5. On March 9, 1983, defendant paid her fine from the February .2, 1982 violation.
6. Defendant took no steps to restore her license.
7. On May 9, 1983, the Department of Transportation assigned three points to defendant’s driving record.
8. On May 16, 1983, the Department of Transportation mailed a notice of suspension, effective May 16, 1983, suspending defendant’s license for an additional 15 days.
9. Defendant has appealed this additional suspension.
*578Defendant contends that her license should not be suspended because had she moved to restore her license, the additional suspension would not have been put into effect. Defendant argues that both the original suspension and the additional suspension are based on the violation of 75 Pa. C.S.A. §3323.
However, defendant overlooks one very significant thing; that being that her first suspension was not for a violation of 75 Pa. C.S.A. §3323. It was for her failure to respond to the citation. This is a separate and distinct violation. The violation for failure to respond to a citation is found at 75 Pa. C.S.A. §1533.
A case similar to this matter is Com. Dept. of Transp. etc. v. Gibboney, 51 Pa. Commw. 221, 414 A.2d 408 (1980) in which our Commonwealth Court held that a suspension must be extended if the operator’s record shows an accumulation of points during a period of suspension. That is precisely what happened here. Defendant’s license was suspended for her failure to respond to a citation and thereafter, she paid the citation and received additional points on her license. The Department of Transportation had no other recourse than to suspend her license for an additional 15 days.
While the punishment might seem harsh, it should be remembered that had defendant responded to the original citation, her license would not have been suspended at all.
Therefore, for all of the above reasons, we enter the following
ORDER
And now, this August 18, 1983, after presentation of testimony and review of briefs submitted by re*579spective counsel, it is hereby ordered and decreed that:
1. The appeal of defendant is denied.
2. The order of the Department of Transportation suspending defendant’s driving privileges for a period of 15 days is reinstated.